DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smit et al. (“A programmable Display Layer for Virtual Reality System Architectures”).
As per claim 1, Smit et al. discloses a method for graphics processing, comprising: 
receiving, by a first device from a second device (Figure 3; “The application runs on a client GPU and sends pixel and motion data to shared system memory over the PCIe bus. Server GPUs implement the PDL and read the pixel and motion information to generate display frames”), first position information corresponding to a first orientation of the second device (Sec. 1, para.1, “a head-tracked user”); 
determining, by the first device, second position information corresponding to a predicted orientation of the second device (Sec. 1, para. 5 “Using the PDL, we are able to apply viewpoint prediction for every display frame”);
generating, by the first device, first graphical content based on the first position information (Sec. 3.1 para.1 “The client starts by generating a left and right-eye stereoscopic scene for rendering as normal”); 

encoding, by the first device, the first graphical content (Sec. 3.1,1 para. “the fragment program outputs two data vectors to the hardware FBO. The first vector consists of four 8-bit integer color values Pcolor = (B,G,R,A) representing the rendered pixel color”; Figure 3); and 
providing, by the first device to the second device, the motion information and the encoded first graphical content (Figure 3; “The application runs on a client GPU and sends pixel and motion data … Server GPUs implement the PDL and read the pixel and motion information to generate display frames”).  
Claim 29 is an apparatus claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claims 1, 8, 10 and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodriguez et al. (US 2018/0053284).
As per claim 1, Rodriguez discloses a method for graphics processing, comprising: 
receiving, by a first device from a second device, first position information corresponding to a first orientation of the second device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors [0168] where the sensors provides orientation information by inertial measurement 
determining, by the first device, second position information corresponding to a predicted orientation of the second device ([0072] where a prediction engine predicted user movement);
generating, by the first device, first graphical content based on the first position information ([0022] where the graphics processing unit rendered the image based on a user’s head); 
generating, by the first device, motion information for warping the first graphical content ([0246] where the motion of objects is generated; the control data includes image warping information); 
encoding, by the first device, the first graphical content ([0494] where video data is encoded); and 
providing, by the first device to the second device, the motion information and the encoded first graphical content (Figure 2A where the encoded graphic content is provided to the display 62).  
As per claim 8, Rodriguez demonstrated all the elements as disclosed in claim 1, and further discloses wherein the first graphical content is a frame of graphical content (Figure 10 shows a frame of graphical content).  
As per claim 10, Rodriguez demonstrated all the elements as disclosed in claim 1, and further discloses wherein generating the motion information comprises generating the motion information based on a comparison of the first graphical content to second graphical content, and wherein the first graphical content is a current frame 
Claim 29 is an apparatus claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 21, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 1 above.
As per claim 11, Rodriguez demonstrated all the elements as disclosed in claim 10.
It is noted Rodriguez does not explicitly disclose wherein the current frame is frame N and the previous frame is frame N-1, and wherein N is a frame number. However, since ordering each frame with a number is well known (Official Notice) to one of ordinary skill in the art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to order the frames with numbers for the purpose of identify the frame.
As per claim 21, Rodriguez discloses a method for graphics processing, comprising: 
providing, by a first device to a second device, first position information corresponding to a first orientation of the second device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors 
receiving, by the first device from the second device, encoded first graphical content based on the first position information ([0022] where the graphics processing unit rendered the image based on a user’s head); 
receiving, by the first device from the second device, motion information ([0022] where the display driver receives the measurements from the inertial measurement unit);
decoding, by the first device, the encoded first graphical content to generate decoded first graphical content (Figure 2A where the decoded encoded graphic content is provided to the display 62); and
warping, by the first device, the decoded first graphical content based on the motion information ([0246] where the motion of objects is generated; the control data includes image warping information).  
It is noted Rodriguez does not explicitly discloses encoding and decoding the data; however, since Rodriguez discloses the data are in digital form, and encoding and decoding data is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode and decode the data for the purpose of efficient transmission and storage of the data.
As per claim 22, Rodriguez demonstrated all the elements as disclosed in claim 21, and further discloses wherein the decoded first graphical content includes a plurality 

As per claim 30, Rodriguez discloses an apparatus for graphics processing by a first device, comprising: 
a memory (Figure 2A, item 74); and
at least one processor coupled to the memory and configured to:
provide, to a second device, first position information corresponding to a first orientation of the first device (Figure 2A where Local Processing & Data Module 70 receives information from the display 62 with sensors [0168] where the sensors provides orientation information by inertial measurement units, accelerometers, compasses, GPS units, radio devices, antenna arrays, depth sensors, and/or gyros); 
receiving, from the second device, encoded first graphical content based on the first position information ([0022] where the graphics processing unit rendered the image based on a user’s head); 
receiving, from the second device, motion information ([0022] where the display driver receives the measurements from the inertial measurement unit);
decoding the encoded first graphical content to generate decoded first graphical content (Figure 2A where the decoded encoded graphic content is provided to the display 62); and

It is noted Rodriguez does not explicitly discloses encoding and decoding the data; however, since Rodriguez discloses the data are in digital form, and encoding and decoding data is notoriously well known in the art (Official Notice), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to encode and decode the data for the purpose of efficient transmission and storage of the data.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 1 above, and further in view of Sun (US 2011/0188744).
As per claim 2, Rodriguez demonstrated all the elements as disclosed in claim 1.  
It is noted Rodriguez does not explicitly teach subsampling, by the first device, the motion information to generate subsampled motion information. However, this is known in the art as taught by Sun. Sun discloses a motion analyzer subsample the input images and calculate motion vectors for pixels in the subsampled images ([0091]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Sun into Rodriguez because Rodriguez discloses a method of displaying images and Sun discloses image information could be subsampled for the purpose of achieving higher image quality.

As per claim 4, Rodriguez and Sun demonstrated all the elements as disclosed in claim 3, and Rodriguez further discloses wherein the subsampled motion information includes a second number of motion vectors, wherein the second number of motion vectors is less than the first number of motion vectors, and wherein the motion information provided to the second device is the subsampled motion information ([0264] where the motion vectors could be in x, y and z directions, unequal depending on the direction of the motion).  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 1 above, and further in view of Abe (US 2010/0056919).
As per claim 9, Rodriguez demonstrated all the elements as disclosed in claim 1, and further discloses using one or more meshes to define the surfaces of objects ([0380]),
It is noted Rodriguez does not explicitly teach wherein generating the motion information comprises generating the motion information based on three dimensional vertex information from which the first graphical content is generated. However, this is 
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Abe into Rodriguez because Rodriguez discloses a method of displaying images and Abe discloses vertex information could be used to compute motion information for the purpose of improving image quality.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 21 above, and further in view of Knee et al. (US 2013/0265499).
As per claim 23, Rodriguez demonstrated all the elements as disclosed in claim 21.
It is noted Rodriguez does not explicitly teach wherein the decoded first graphical content includes a number of pixels, wherein the motion information includes a number of motion vectors, and wherein the number of motion vectors is less than the number of pixels. However, this is noted in the art as taught by Knee et al., hereinafter Knee. Knee discloses a motion vector assignment method in which motion vectors could be assigned to blocks of pixels ([0002] therefore, the number of motion vectors could be less than the number of pixels).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Knee into Rodriguez because .

Claims 12 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 21 above, and further in view of Xu (US 2010/0182511).
As per claim 12, Rodriguez demonstrated all the elements as disclosed in claim 1.
It is noted Rodriguez does not explicitly teach
generating, by the first device, second graphical content based on the second position information; comparing, by the first device, the first graphical content to the second graphical content; and filtering, by the first device, the motion information based on the comparison of the first graphical content to the second graphical content. However, this is known in the art as taught by Xu. Xu discloses an image processing method in which motion estimation between the current frame and the reference frame results in respective motion vector and warping are performed by filtering the motion information between the reference frame and the current frame ([0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez because Rodriguez discloses a method of displaying warped images and Xu discloses filtering could be performed on the motion information for the purpose of generating smoother image. 

As per claim 24, Rodriguez demonstrated all the elements as disclosed in claim 21.
It is noted Rodriguez does not explicitly teach
upsampling, by the first device, the motion information, wherein warping the decoded first graphical content based on the motion information comprises warping the decoded first graphical content based on the upsampled motion information. However, this is known in the art as taught by Xu. Xu discloses an image processing method in which motion estimation between the upsampled current frame and the reference frame results in respective motion vector and warping are performed on the upsampled current frame ([0009]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez because Rodriguez discloses a method of displaying warped images and Xu discloses warping could be performed on the upsampled image frame for the purpose of generating smoother image. 
As per claim 25, Rodriguez and Xu demonstrated all the elements as disclosed in claim 24.
It is noted Rodriguez does not explicitly teach
wherein the decoded first graphical content includes a plurality of pixels, wherein the upsampled motion information includes a number of motion vectors, and wherein the number of motion vectors includes a respective motion vector for each respective pixel of the plurality of pixels. Xu discloses an image processing method in which motion 
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez because Rodriguez discloses a method of displaying warped images and Xu discloses warping could be performed on the upsampled image frame for the purpose of generating smoother image. 
As per claim 26, Rodriguez demonstrated all the elements as disclosed in claim 21.
It is noted Rodriguez does not explicitly teach
wherein the motion information is filtered based on second graphical content and the first graphical content. However, this is known in the art as taught by Xu. Xu discloses an image processing method in which resulting image is performed by weighted averaging between the upsampled current frame and the reference frame ([0038]).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Xu into Rodriguez because Rodriguez discloses a method of displaying images and Xu discloses filtering could be performed by weighted averaging on the upsampled image frame for the purpose of generating smoother image. 
As per claim 27, Rodriguez and Xu demonstrated all the elements as disclosed in claim 26, and Rodriguez further discloses wherein the motion information is modified 
As per claim 28, Rodriguez and Xu demonstrated all the elements as disclosed in claim 27, and Rodriguez further discloses wherein receiving the motion information further comprises receiving modified motion information including a first number of motion vectors including a motion vector for each pixel of the plurality of pixels ([0264] where the motion vector, which includes the direction and magnitude pixel shift, includes x, y and z motion vectors of pixels).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) and Xu (US 2010/0182511), and further in view of Tu et al. (US 2015/0189253).
As per claim 13, Rodriguez and Xu demonstrated all the elements as disclosed in claim 12.
It is noted Rodriguez and Xu do not explicitly teach wherein comparing the first graphical content to the second graphical content further comprises: 
generating, by the first device, depth information including a plurality of pixels associated with the first graphical content and the second graphical content, wherein the depth information includes a depth value for each pixel of the plurality of pixels; and
determining, based on the depth information, which pixels of the plurality of pixels correspond to a first depth value and which pixels of the plurality of pixels correspond to a second depth value. However, this is known in the art as taught by Tu et al., hereinafter Tu. Tu discloses a depth map alignment method in which a depth map, 
 It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tu into Rodriguez and Xu because Rodriguez and Xu disclose a method of displaying warped images and Tu discloses pixels could have depth value for the purpose of generating three dimensional image. 
As per claim 14, Rodriguez, Xu and Tu demonstrated all the elements as disclosed in claim 13, and Tu further discloses
wherein the first depth value corresponds to a foreground value and the second depth value corresponds to a background value ([0006] where the pixels correspond to larger depth values will be attributed to the foreground object, and the pixels correspond to smaller depth values will be attributed to the background).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Tu into Rodriguez and Xu because Rodriguez and Xu disclose a method of displaying warped images and Tu discloses pixels could have depth value for the purpose of generating three dimensional image. 
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) and Xu (US 2010/0182511), Tu et al. (US 2015/0189253) and further in view of Lim et al. (US 2011/0317766).
As per claim 15, Rodriguez, Xu and Tu demonstrated all the elements as disclosed in claim 13.

modifying the motion information based on the determination of which pixels correspond to the first depth value and which pixels correspond to the second depth value. However, this is known in the art as taught by Lim et al., hereinafter Lim. Lim discloses a method of depth image coding in which the motion vector is calculated based on the depth value of a block of image ([0010] therefore, changed motion information represents changed depth values).
It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Lim into Rodriguez, Xu and Tu because Rodriguez, Xu and Tu disclose a method of displaying warped images and Tu discloses motion information of depth value could be modified for the purpose of compensating for error in three dimensional image. 
As per claim 16, Rodriguez, Xu, Tu and Lim demonstrated all the elements as disclosed in claim 15, and Rodriguez further discloses wherein the modified motion information includes a first number of motion vectors including a motion vector for each pixel of the plurality of pixels ([0264] where the motion vector, which includes the direction and magnitude pixel shift, includes x, y and z motion vectors of pixels).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US 2018/0053284) as applied to claim 1 above, and further in view of Pao et al. (US 2019/0340462).
As per claim 18, Rodriguez demonstrated all the elements as disclosed in claim 1, wherein the first graphical content includes a plurality of pixels ([0017]). 
It is noted Rodriguez does not explicitly teach

It would have been obvious to one ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Pao into Rodriguez because Rodriguez discloses a method of displaying images and Pao discloses objects of the image could be identified for the purpose of generating smoother image. 

Response to Arguments
Applicant's arguments filed December 15, 2020 have been fully considered but they are not persuasive.
After further considerations and search, claims 12-16, 18, 21-28 and 30 are rejected.
Allowable Subject Matter
Claims 5-7, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 5, the closest prior art by Rodriguez does not explicitly teach
generate the subsampled motion information comprises 

As per claim 17, the closest prior art by Smit or Rodriguez, Xu (US 2010/0182511), Tu et al. (US 2015/0189253) and Lim et al. (US 2011/0317766) do not explicitly teach
extrapolating, by the first device, the first number of motion vectors to generate a second number of extrapolated motion vectors; and 
transmitting, to the second device, the second number of extrapolated motion vectors. 
As per claim 19, the closest prior art by Smit or Rodriguez and Pao et al. (US 2019/0340462) do not explicitly teach
applying a grid having a number of grid points to the motion information based on the determination of where one or more object boundaries exist in the first graphical content; and 
subsampling the motion information to generate the subsampled motion information based on the grid, and wherein each grid point of the number of grid points is a subsampling location.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        January 8, 2021